Citation Nr: 0407972	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death 


WITNESSES AT HEARINGS ON APPEAL

Appellant, J.O.R, E. O., and A. S.  


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 



INTRODUCTION

The veteran served as a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States 
from January 1942 to October 1942 and in the Regular 
Philippine Army from February to September 1945.  He died in 
July 1963.  The appellant is the veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 1999 of Department of 
Veterans Affairs (VA) Regional Office (RO), in Manila, the 
Republic of the Philippines.  The appellant testified at a 
hearing before the undersigned in October 2003.  A transcript 
of the hearing is now part of the record before the Board.  
At the hearing the appellant submitted additional evidence 
and waived initial consideration of the evidence by the RO. 

In adjudicating the claim, the RO attached finality to a 
March 1999 rating decision and construed the appellant's 
statement in November 2000 as a petition to reopen the claim 
of service connection for the cause of the veteran's death.  
In a claim to reopen, the threshold question is whether the 
appellant has submitted new and material evidence, which the 
RO initially had determined the appellant had not.  

Pursuant to 38 C.F.R. § 20.101(d), the Board, on its own 
initiative, may address a question pertaining to its 
jurisdictional authority to review a particular case, at any 
stage in the proceeding before it, regardless of whether the 
RO addressed the question.  In this matter, the Board 
reasonably construes the appellant's statement, received in 
June 1999, as a disagreement with the initial adverse 
determination of her claim, that is, the March 1999 rating 
decision, and a desire for appellate review.  Therefore the 
Board will consider the claim on the merits without regard to 
finality, eliminating the requirement to submit new and 
material evidence.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001) (The Board has jurisdictional 
responsibility to consider finality, regardless of how the RO 
ruled). 
In proceeding on the merits of the claim, the Board has not 
prejudiced the appellant's ability to present her case as she 
has argued the merits and no additional factual development 
is required to assess the validity of her claim.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

1.  During his lifetime, the veteran had no adjudicated 
service-connected disability. 

2.  According to the death certificate, the veteran's death 
in July 1963 was due to hepatic amebic abscess; no other 
condition was listed as causing or contributing to the cause 
of death.

3.  Hepatic amebic abscess is a complication of amebiasis and 
amebiasis is endemic in the Philippines where the veteran 
lived. 

4.  The presumption of service incurrence of amebiasis as a 
tropical disease is rebutted by affirmative evidence to the 
contrary. 

5.  There is no credible medical evidence that the hepatic 
amebic abscess that caused the veteran's death had onset in 
service, or was it otherwise caused by an injury or disease 
of service origin, including the veteran's experiences as a 
POW. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the veteran's death; nor may service connection for the 
cause of death be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a), (d), 3.309(b), (c), 3.312 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  
In this case, the appellant filed her claim in 1998 and the 
claim was initially adjudicated in March 1999, prior to the 
enactment of the VCAA.  While on appeal, the VCAA was enacted 
in November 2000 and after that but before any further 
adjudication of the claim, the RO notified the appellant of 
the VCAA in a February 2002 letter.  In the letter, the 
appellant was notified of the type of evidence needed to 
substantiate the claim of service connection for the cause of 
the veteran's death, namely, evidence of the cause of death, 
evidence of injury or disease or other event in service, and 
evidence of a relationship between the cause of death and 
injury, disease or event in service.  She was informed that 
VA would obtain service records, including service medical 
records, and records of doctors she identified.  She was also 
informed that she should submit a medical opinion regarding 
the relationship between the cause of death and injury, 
disease or event in service.  The appellant was notified too 
that she should identify any additional information or 
evidence that may be available.  In an April 2002 letter, the 
RO notified the appellant that she was responsible to submit 
all evidence to support her claim.  In each notice, the 
appellant was given 60 days to respond before the RO would 
decide the claim.  After the appellant submitted additional 
evidence, the RO reajudicated the claim on the merits in a 
March 2003 rating decision. 

For the above reasons, the Board finds that the RO's VCAA 
notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  

As for compliance with Pelegrini, supra, (preadjudicatory 
VCAA notice), while VCAA notice was not given prior to the 
initial RO adjudication, VCAA notice was provided by the RO 
before its March 2003 rating decision on the merits and the 
content of the notice complied with the requirements of 
38 U.S.C.A§ 5103 as previously discussed.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the appellant. 

As for the content of the notice, that is, the 60 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7010 (Fed. Cir. Sept. 22, 
2003).  

Also, the content of the April 2002 notice contained language 
to the effect that the appellant should submit all evidence 
to support her claim.  In any event, such notice is not a 
statutory requirement notwithstanding the CAVC's analysis in 
Pelegrini that the General Counsel of VA has held is dicta 
and not binding on VA.  VAOPGCPREC 1-2004.  For these 
reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the VCAA notification letters 
were sent, the appellant submitted additional evidence to 
substantiate her claim.  As she has not identified any 
additional evidence and as there are no additional records to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 



Factual Background 

In 1998, the designated Federal custodian of service records 
reported that there were no service medical records for the 
veteran and verified that the veteran served as a member of 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States from January 1942 to October 
1942, that he was a prisoner of war from April to October 
1942, that he was in a no casualty status from October 1942 
to January 1945, and that he served in the Regular Philippine 
Army from February to September 1945.  

A copy of the death certificate discloses that the veteran 
died in July 1963.  The cause of death was listed as hepatic 
amebic abscess.  No other condition was listed as causing 
death or contributing to the cause of death. 

During his lifetime, the veteran did not have an adjudicated 
service-connected disability. 

A copy of an Affidavit For Philippine Army Personnel, dated 
in August 1947 and signed by the veteran, discloses that the 
veteran did not report any wounds or illnesses incurred from 
December 1941 to the date he was returned to military 
control.  He did report being sick during the period from 
October 1942 to January 1945 and that he was treated by Dr. 
R.V.G. 

In a statement, dated in February 1996, B.A.C., M.D., stated 
that the veteran was treated for chronic amebiasis, peptic 
ulcer disease and severe malnutrition contracted while a POW, 
and that the veteran concomitantly died of a bleeding ulcer 
and amebic abscess. 

In an August 1998 statement, C.F.C, M.D., the widow of 
B.A.C., M.D., stated that the veteran's medical records were 
lost because of a typhoon in 1970; however, she could attest 
to the fact that both she and her late husband treated the 
veteran for a chronic, bleeding peptic ulcer and malnutrition 
until he developed a perforated peptic ulcer, causing an 
internal hemorrhage and infection, resulting in his death. 

In a statement, dated in August 1998, R.V.G., M.D., stated 
that he had treated the veteran for malnutrition, amebiasis, 
and peptic ulcer disease after the veteran was released from 
prison camp.  In a sworn statement, dated in November 2000, 
the same physician stated that he treated the veteran for 
acute amebiasis in June 1961, for chronic amebiasis in March 
and August 1962 and for amebic abscess in February 1963 from 
which the veteran died.  He expressed the opinion that the 
veteran contracted amebiasis while a POW.  In a statement 
received in August 2001, but dated in October 1963, the 
physician repeated that he had treated the veteran for 
malnutrition, amebiasis, and peptic ulcer disease after the 
veteran was released from prison camp.  In a statement and a 
medical certificate, dated in September 2001, the same 
physician stated that he treated the veteran for hepatic 
amebic abscess on the veteran's release from prison camp and 
that the veteran was under his care until the veteran died, 
including during the final hospitalization, when the 
diagnosis was hepatic amebic abscess.  

A sworn document by R.V.G., M.D., with his letterhead, dated 
in September 2001, refers to laboratory findings, pertaining 
to a blood test, covering the period from September 1942 to 
1945. 

In a May 1999 affidavit, N.C.S. stated that he was with the 
veteran in a POW camp, where the veteran became sick with 
frequent vomiting and stomach pains.  He also stated that, 
after they were released from the prison camp, the veteran 
remained sick and that the illness the veteran acquired while 
a POW proximately caused his death. 

In a joint affidavit, sworn in May 1999, J.C.O. and J.S.A. 
stated that they had visited the veteran after his release 
from prison camp and found him to be physically weak and thin 
with a bulging stomach and that the veteran's death was 
caused by illness he contracted while a POW. 
At a hearing in February 2003, the appellant submitted a copy 
of a chest X-ray report, dated in March 1945, disclosing a 
diagnostic impression of PTB with cavitations.  The appellant 
testified that, after the veteran was released from prison 
camp, he suffered stomach pain and vomiting.  J.O.R. 
testified that, after the veteran was released from prison 
camp, he saw that the veteran had an enlarged stomach. 

In a joint affidavit, sworn in July 2002, J.O.O. and A.P.S. 
stated that, after the veteran was released from prison camp, 
he was treated by Dr. R.V.G. for a big stomach, which began 
while he was a POW.

In a joint affidavit, sworn in February 2003, R.G.P. and 
E.G.C. stated that, after the veteran was released from 
prison camp, he was treated by Dr. R.G. for a big stomach and 
dysentery among other things and that the veteran suffered 
from amebic abscess until his death.  

At a hearing in June 2003, the appellant testified that, 
while a POW, the veteran suffered from dysentery and that he 
was treated by Dr. R. G. in 1942 and that the records are not 
available because the records were burned and the doctor had 
died.  E.O., the veteran's son, testified that at an early 
age, he was born in 1944, he remembered that the veteran 
suffered from indigestion and always vomited, which the 
veteran had said he acquired while a POW. 

At a hearing in October 2003, the appellant submitted copies 
of the November 2000 statement of R.V.G., M.D., and the 
laboratory findings with R.V.G.'s letterhead without the 
September 2001 date, which was not sworn to by R.V.G., M.D.  
The appellant testified that she married the veteran in 1943 
and that in 1942 the veteran saw Dr. R.V.G. who diagnosed 
hepatic amebic abscess.  A. S., the appellant's daughter, 
testified she was born in 1963 shortly before the veteran 
died. 



Principles of Service Connection 

For the grant of service connection for the cause of death, 
it must be shown that a service-connected disability caused 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

Amebiasis as a result of tropical service may be service 
connected on a presumptive basis if it becomes manifest to a 
compensable degree within one year after service discharge, 
provided the rebuttable presumption provisions are satisfied.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307(a), (d) 
and § 3.309(b).  

Analysis 

According to the death certificate, the veteran died of 
hepatic (liver) amebic abscess, which is a complication of 
amebiasis.  38 C.F.R. § 4.114, Diagnostic Code 7321, Note 
(2003).  Therefore, the Board must consider whether service 
connection is warranted for the fatal disease.  As noted 
above, amebiasis, a tropical disease, may be service 
connected on a presumptive basis even though, as here the 
service medical records are unavailable and there is no 
medical evidence of the disease during service.  38 C.F.R. 
§§ 3.307(a), 3.309(b).  This presumption however is 
rebuttable where there is affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.307(d). 

The record shows that the veteran lived and served in the 
Philippines.  Although amebiasis occurs worldwide it is most 
common in tropical regions and it is endemic in Southeast 
Asia, including the Philippines.  Cecil Textbook of Medicine 
1971 (Lee Goldman, M.D., & J. Claude Bennett, M.D., eds., 
21st ed. 2000).  The fact that the veteran resided in a 
region where amebiasis is endemic may be considered as 
evidence to rebut the presumption of service incurrence of 
amebiasis.  38 C.F.R. § 3.307(d).  
In considering all evidence of record, the Board determines 
that the documents of R.V.G., M.D., are not probative as to 
the onset of amebiasis during service.  The physician stated 
several times that he treated the veteran for amebiasis after 
the veteran was released from prison camp.  In his one sworn 
statement, the physician stated that he treated the veteran 
in 1961 for acute amebiasis and in 1962 for chronic 
amebiasis.  The record shows that the veteran was released 
from prison camp in October 1942 when Dr. R.V.G. stated he 
treated the veteran for amebiasis.  The record also shows 
five years later, in his Philippine Army affidavit, the 
veteran reported he did not incur an illness from 1941 to the 
date he was returned to military control, although he did 
report that he had been sick.  These statements raise the 
question of whether the veteran had episodes of new 
infections because he lived in a region where amebiasis is 
endemic that is not satisfactorily addressed by the 
physician. 

As for the sworn copy of the laboratory findings, it was 
dated in September 2001 almost forty years after the veteran 
died and more than fifty-five years after the veteran's 
discharge from service.  This document is obviously not a 
document contemporaneous with the purported findings covering 
the period from 1942 to 1945.  And the laboratory findings 
were not linked in any way by a competent medical diagnosis 
or competent medical opinion to the presence of amebiasis.  
As for the second copy of the identical laboratory findings, 
it is of no probative value as a document contemporaneous 
with service when it is compared to the sworn, identical 
document, dated in 2001, by the same physician.  

As for the 1996 statement of B.A.C., M.D., who said that he 
treated the veteran for chronic amebiasis, which he related 
to the veteran's POW experience, the statement was made more 
than 30 years after the veteran died without benefit of the 
veteran's medical records, which had been lost since 1970, 
and the physician did not account for the fact that amebiasis 
is endemic in the Philippines.  The statement of his wife, 
also a physician, is also not probative as to the onset of 
amebiasis because she did not address the issue. 

As for the statements of the affiants and witnesses, 
including the appellant, at the hearings, while they can 
offer testimony as to their personal observations, which they 
did, to the extent that some of the affiants offered 
testimony as to the presence of a disease process and as to 
the cause of the veteran's death, such observations require 
medical expertise and the affiants are not shown to be 
competent to render a medical diagnosis or medical opinion.   

Lastly, the veteran was a prisoner of war of the Japanese 
government and there is evidence that the veteran suffered 
from peptic ulcer disease as stated by Drs. R.V.G., B.A.C., 
and C.F.C.  As the veteran was a former prisoner of war, who 
was interned for more 30 days, there is a presumption of 
service incurrence if peptic ulcer disease becomes manifest 
to a degree of 10 percent or more at any time after discharge 
from service, even though there is no record of the disease 
during service.  In this case, Dr. R.V.G. did not relate 
peptic ulcer disease to the cause of the veteran's death, 
while Drs. B.AC. and C.F.C. did.  In reconciling the conflict 
in the evidence, the Board finds that the death certificate, 
in which the cause of death was listed as hepatic amebic 
abscess with no other condition causing or contributing to 
the cause of death, filed contemporaneously with the 
veteran's death, is more probative as to the cause of death, 
than the recollections of physicians, thirty years later, 
without benefit of the veteran's medical records.  

For these reasons, in consideration of all the evidence of 
record, the Board determines that amebiasis, complicated by 
hepatic amebic abscess, which caused the veteran's death, was 
not incurred in service and that the presumption of service 
incurrence of amebiasis is rebutted by affirmative evidence 
that the veteran resided in a region where amebiasis was 
endemic and that peptic ulcer disease was unrelated to the 
cause of the veteran's death.  



As the preponderance of the evidence is against the claim 
that the veteran's fatal disease had onset in service or was 
otherwise causally linked to an injury or disease of service 
origin, including the veteran's experience as a POW, 
entitlement to service connection for the cause of the 
veteran's death has not been established.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



